234DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Objections
Claim 5 is objected to for the following informalities.  
The limitation “a display unit” should be replaced with --the display unit-- to correct an antecedent support issue.
The limitation “a road condition detection unit” should be replaced with --the road condition detection unit-- to correct an antecedent support issue.
The limitation “a processing unit” should be replaced with --the processing unit-- to correct an antecedent support issue.
The limitation “a road condition signal” should be replaced with --the road condition signal-- to correct an antecedent support issue.
The limitation “a display signal” should be replaced with --the display signal-- to correct an antecedent support issue.
The limitation “a rear windshield” should be replaced with --the rear windshield-- to correct an antecedent support issue.
The limitation “a warning image” should be replaced with --the warning image-- to correct an antecedent support issue.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “road condition detection unit,” “processing unit” and “display unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional languages “detect,” “process,” “display,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0030] of the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bush et al. (US 2021/0146827 hereafter “Bush”). 
With respect to claim 1, Bush discloses a method for detecting a road condition and warning a following vehicle (abstract and ¶71), comprising: 
using a road condition detection unit mounted on a vehicle body to detect the road condition in front of the vehicle body to generate a road condition signal (¶48 and ¶57 and Fig. 1); 
providing a processing unit to generate a display signal after receiving the road condition signal (abstract, “generate a control signal to display the indication symbol”); 
providing a display unit to generate a warning image on a rear windshield of the vehicle body after receiving the display signal, so as to warn a driver of the following vehicle of the road condition in front of the vehicle body (Fig. 7B or Fig. 6B, 304B and ¶¶ 74-78, “sign 304A indicates general caution and is meant to alert the operator-controlled vehicle V2 that the vehicle 12 intends to perform a maneuver that may not be expected”) 
With respect to claim 2, Bush further discloses wherein the road condition detection unit includes a traffic light detector, the road condition signal is the state of a traffic light in front of the vehicle body, and the warning image displays the state of the traffic light in front of the vehicle body (¶ 57). 
With respect to claim 5, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 5 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 5 is also rejected over the same rationale as claim 1.
With respect to claim 6, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 6 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 6 is also rejected over the same rationale as claim 2.
With respect to claim 9, Bush further discloses wherein the display unit is integrated with the rear windshield to form a display screen (¶ 78, “windshield 302 of the vehicle 12 includes technology capable of displaying one or more indication symbols, such as the indication symbols 304A, 304B”).
With respect to claim 10, Bush further discloses wherein the processing unit is a trip computer integrated on the vehicle body (controller 22, Fig. 1 and ¶47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Yavitz (US 2017/0190286).
With respect to claim 3, Bush further discloses wherein the road condition detection unit includes an accelerometer, the road condition signal is a deceleration signal of braking deceleration of the vehicle body (¶48), but does not expressly disclose that when the speed of the vehicle body is instantaneously reduced more than 3 kilometers per hour within 1 second, the warning image displays that a traffic jam is happening in front of the vehicle body and that the vehicle body is braking and decelerating.
However, Yavitz teaches a rear windshield display system indicating vehicle deceleration to the following vehicles as evidence of traffic jam (¶¶ 7 and 25).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yavitz into the invention of Bush to mitigate traffic jam effect on the following vehicles (see ¶ 25, “speed and velocity change indicator 20 helps alleviate traffic jams, which constitute a substantial portion of time and energy waste in major urban areas.”).  Moreover, in regards to the specific deceleration value claimed (i.e. e speed of the vehicle body is instantaneously reduced more than 3 kilometers per hour within 1 second), it is noted that picking a specific deceleration value is merely a matter of design choice.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen an optimum value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA I 980).  Additionally, the specification does not consider the claimed deceleration value to be of critical importance and the invention would perform equally well with any other arbitrary deceleration value. Lastly, determining traffic jam by monitoring speed variations (i.e. acceleration/deceleration) is well known in the art (see, e.g., US 2009/0299598, Figs. 1-2 and items 26 and 28).
With respect to claim 7, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 7 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 7 is also rejected over the same rationale as claim 3.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Mori et al. (US 2017/0309248, hereafter “Mori”).
With respect to claim 4, Bush does not disclose wherein the vehicle body has a vehicle abnormality indicator, when the vehicle body is in an abnormal state, the vehicle abnormality indicator is triggered to output a trigger signal to the processing unit, the processing unit receives the trigger signal and controls the display unit to generate a vehicle abnormality image on the rear windshield of the vehicle body to warn the driver of the following vehicle of the abnormal state of the vehicle body.  However, Mori teaches displaying abnormality of a vehicle (abstract).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mori into the invention of Bush to display the abnormality state of the vehicle not just to the driver but also to outside observer thus improving road safety.  It is well known in the art that displaying helpful messages about the vehicle and/or passengers would improve overall safety (see, e.g., US 2019/0294161, abstract).  
With respect to claim 8, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 8 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 8 is also rejected over the same rationale as claim 4.
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 20210031768 teaches an automated driving method for a vehicle and an automatic control apparatus each for changing a control mode for automated driving at the time when a traffic jam is detected
US 20160314687 teaches a driving assistance method capable of ensuring a desired sensing accuracy and reliability for sensing the traffic jam sign based on the various traveling environments and driver's driving characteristics and the like.
US 20190156714 teaches a display system using one or more active displays integrated into a new vehicle or coupled as an aftermarket product in an existing vehicle. The system operates to provide nearby vehicle occupants, pedestrians, or others with advertisement and/or emergency messages using the displays. The display system can show advertising messages or emergency messages on the active displays that are relevant to the location of the vehicle. The system may operate to prioritize the advertisement messages or emergency messages that will be displayed based on determinations made by a server of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669